Citation Nr: 1701315	
Decision Date: 01/18/17    Archive Date: 01/27/17

DOCKET NO.  09-17 230 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depressive disorder, and unspecified anxiety disorder.  

2.  Entitlement to service connection for residuals of a head injury. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel


INTRODUCTION

The Veteran served in the Army Reserves with a period of active duty for training (ACDUTRA) from July to October 1979.  He additionally served various periods of ACDUTRA and inactive duty for training (INACDUTRA) from October 1979 through November 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction was subsequently transferred to the RO in Roanoke, Virginia. 

In October 2014, the Veteran testified before a Decision Review Officer (DRO).  A transcript of the hearing is of record.  Subsequently, in March 2016, the Veteran testified during a Board hearing in Washington D.C. before the undersigned.  A transcript is of the hearing is of record.  

In April 2016, the Board remanded the case for additional development. 

The Veteran has expressly filed a claim of service connection for PTSD, and the claim was adjudicated as such in the October 2008 rating decision.  However, as the evidence of record contains diagnoses of acquired psychiatric disorders other than PTSD, to include major depressive disorder and unspecified anxiety disorder, see September 2014 Psychology Report from Dr. R.R., the issue encompasses entitlement to service connection for an acquired psychiatric disorder, to include PTSD, major depressive disorder, and unspecified anxiety disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has PTSD and residuals of a head injury as result of a November 1988 head injury during a period of service.  See October 2009 Statement from the Veteran.  The RO has determined that the injury was not in the line of duty, because the Veteran was intoxicated when treated for the injury.  The line of duty determination is an element of the Veteran's service connection claims.

Repeated efforts to obtain a line-of-duty determination and specific information on the Veteran's duty status when injured in November 1988 have failed.  A 2010 record from the Personnel Information Exchange System (PIES) indicates that a line-of-duty determination for November 1988 head injury was being forwarded, but that determination does not appear in the current record.

Service treatment records documents that in November 1988the Veteran received inpatient treatment for a head injury at Fort Devens Army Community Hospital and was subsequently discharged back to "duty" after the treatment, indicative that he was in a qualifying service status at the time of the injury.

Subsequent treatment records reflect diagnoses and impressions of acquired psychiatric disorders, to include PTSD, major depressive disorder, and unspecified anxiety disorder.  See September 2014 VA treatment record (noting diagnostic impression of PTSD); September 2014 Psychology Report from Dr. R.R. (noting diagnoses of major depressive disorder and unspecified anxiety disorder).  Further, the Veteran reported that he has been receiving treatment at the Hampton, Virginia VA Medical Center for the claimed residuals of the head injury and that such symptoms have continued since service.  See March 2016 Hearing Transcript at 6.

To this date, the Veteran has not undergone a VA examination for his claimed disabilities.  Given the compelling evidence indicating that the Veteran was in qualifying service at the time of the November 1988 head injury, service treatment records documenting the in-service head injury, as well as evidence of current diagnoses of the claimed disabilities, to include the Veteran's competent report as to the onset and continued head injury symptoms since service, a VA examination is necessary under VA's duty to assist.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An examination could also serve to shed more light on the circumstances surrounding the 1988 head injury

Accordingly, the case is REMANDED for the following action:

1.  Determine whether the line-of-duty determination reportedly sent to VA in 2012 is available and if so, take the necessary steps to obtain it.

2.  Ask for specific verification of Veteran's ACDUTRA/INACDUTRA status from November 16 to November 17, 1988.
 
3.  After obtaining available records, schedule the Veteran for a VA examination, to determine whether he has residuals of a head injury or an acquired psychiatric disorder including PTSD, which is at least as likely as not related to the November 1988 head injury as documented in the service treatment records.   

The examiner should provide reasons for all opinions.  

The examiner should opine whether the Veteran's reports in conjunction with the other evidence of record would be sufficient to link a current disability, including a psychiatric disorder, to the November 1988 head injury; and whether there are medical reasons for rejecting those reports.  The absence of supporting medical records is generally an insufficient reason for rejecting a veteran's reports, unless the existence of the records would be medically expected.

If the examiner cannot provide a requested opinion without resorting to speculation, the examiner should state whether the inability to provide the needed opinion is due to the limits of the examiner's medical knowledge, the limits of medical knowledge in general, or there is missing evidence that would enable the examiner to provide the opinion.

4.  If the benefits sought on appeal are not completely granted, issue a supplemental statement of the case; then return the claims file to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

